[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                  FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                    ________________________ ELEVENTH CIRCUIT
                                                     MAR 18, 2010
                          No. 09-14697                JOHN LEY
                      Non-Argument Calendar             CLERK
                    ________________________

                 D. C. Docket No. 08-21415-CV-ASG

TIMOTHY SNEED,


                                                     Plaintiff-Appellant,

                              versus

PAN AMERICAN HOSPITAL, Board of
Directors/Administrators, in their
Individual and Official Capacities,
DR. RAUL HERNANDEZ, in his individual
and Official Capacity,
DET. ROLANDO GARCIA, in his
Individual and Official Capacity,
DET. ORLANDO VILLAVERDE, in his
Individual and Official Capacity,
City of Miami Police Department,
CITY OF MIAMI MAYOR MANUEL (MANNY) DIAZ,
in his Individual and Official Capacity,
et al.,

                                                Defendants-Appellees,

CITY OF MIAMI POLICE DEPARTMENT,

                                                             Defendant.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (March 18, 2010)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Timothy Sneed, a state prisoner proceeding pro se, appeals the dismissal of

his complaint alleging violations of 42 U.S.C. § 1983. We affirm the district

court’s judgment of dismissal.

                                          I.

      In his complaint, Sneed alleges that various defendants violated his

constitutional right to privacy when an emergency room physician gave police

detectives Sneed’s medical records concerning his gunshot wound. These records

were later introduced into evidence at his 2000 murder trial. On appeal, Sneed

argues that the district court erred in dismissing his § 1983 claims as time-barred.

He contends that his cause of action did not accrue until June 16, 2004, when his

murder conviction was reversed by the Florida District Court of Appeals. See

Sneed v. State, 876 So. 2d 1235 (Fla. Dist. Ct. App. 2004). Sneed also argues that

the district court erred by not taking into account his argument that Dr. Hernandez



                                           2
and Pan American Hospital violated his constitutional right to privacy when the

court found that he had no standing to bring an action under the Health Insurance

Portability and Accountability Act (“HIPAA”).

                                          II.

      We review de novo a district court’s ruling concerning the statute of

limitations. Harrison v. Digital Health Plan, 183 F.3d 1235, 1238 (11th Cir.

1999). We review de novo a district court’s decision to dismiss a complaint for

failure to state a claim under 28 U.S.C. § 1915A, taking the allegations in the

complaint as true. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006).

Similarly, we review de novo questions of statutory interpretation. United States v.

Johnson, 399 F.3d 1297, 1298 (11th Cir. 2005).

                                          III.

      “All constitutional claims brought under § 1983 are tort actions, subject to

the statute of limitations governing personal injury actions in the state where the

§ 1983 action has been brought.” McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir.

2008), cert. denied, 128 S. Ct. 2914 (2008). In Florida, where Sneed filed his

complaint and the alleged wrongs occurred, the governing limitations period is

four years. See Fla. Stat. § 95.11(3)(p); Henyard v. Sec’y, DOC, 543 F.3d 644,

647 (11th Cir. 2008).



                                           3
      Federal law determines the date on which the statute of limitations begins to

run. For a § 1983 action, the statute begins to run from the date “the facts which

would support a cause of action are apparent or should be apparent to a person with

a reasonably prudent regard for his rights.” Brown v. Georgia Bd. of Pardons and

Paroles, 335 F.3d 1259, 1261 (11th Cir. 2003) (internal quotation marks omitted).

State law generally determines tolling rules. Wallace v. Kato, 549 U.S. 384, 394,

127 S. Ct. 1091, 1098–99 (2007). None of the circumstances enumerated under

state law allowing tolling have occurred in this case. See Fla. Stat. § 95.051.

      After reviewing the record and reading Sneed’s brief, we conclude that the

district court did not err in dismissing Sneed’s federal claims as time-barred.

Sneed’s § 1983 action accrued no later than September 22, 2000, when, in Sneed’s

presence, the state introduced his medical records into evidence at his trial. By that

point, if not before, it would have been apparent to a person with a reasonably

prudent regard for his or her rights that the medical records had been unlawfully

seized by the police. Sneed filed his suit more than four years later. Because the

record contains no facts that would support the tolling of the statute of limitations,

his § 1983 claims are time-barred, and the district court did not err in dismissing

those claims.

                                          IV.



                                           4
      HIPAA generally provides for confidentiality of medical records and

governs the use and disclosure of protected health information by covered entities

that have access to that information and that conduct certain electronic health care

transactions. See 45 C.F.R. § 164.502. It provides both civil and criminal

penalties for improper disclosures of medical information and limits enforcement

of the statute to the Secretary of Health and Human Services. 42 U.S.C. §§ 1320d-

5(a)(1), 1320d-6. “[P]rivate rights of action to enforce federal law must be created

by Congress. Alexander v. Sandoval, 532 U.S. 275, 286, 121 S. Ct. 1511, 1519

(2001). HIPAA contains no express provision creating a private cause of action.

      We decline to hold that HIPAA creates a private cause of action, see Acara

v. Banks, 470 F.3d 569, 571–52 (5th Cir. 2006), or rights that are enforceable

through § 1983. Sneed’s argument that, because HIPAA codifies the constitutional

right to privacy, there exists an implied private cause of action under HIPAA is

unpersuasive. Sneed’s claims against Dr. Hernandez and Pan American Hospital

are barred by the applicable statute of limitations for the same reasons his other

§ 1983 claims are time-barred. We conclude therefore, that the district court did

not err when it dismissed Sneed’s claims.

      Finally, Sneed did not brief the district court order regarding his failure-to-

train and official capacity claims. We deem those issues abandoned on appeal.



                                            5
See Horsley v. Feldt, 304 F.3d 1125, 1131 n.1 (11th Cir. 2002).

                                         V.

       For the foregoing reasons, we affirm the district court’s judgment dismissing

Sneed’s federal claims with prejudice and dismissing his state claims with leave to

re-file in state court.

       AFFIRMED.




                                          6